DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112, 1st and 2nd rejections, applicant’s amendments and related arguments have been fully considered and are persuasive.  Therefore, the previous 112, 1st and 112, 2nd rejections of these claims has been withdrawn.  However, applicant’s amendments have created new 112, 1st and 2nd issues, as described in detail below. 
Regarding the prior art rejection, applicant argues that the claims fail to teach the amended limitation, specifically “creating the side cut to have an intersection line with the anterior cut surface wherein intersection line does not lie in a plane”.  The examiner disagrees, as this limitation is much broader than applicant has argued and therefore applicant’s arguments are not commensurate in scope with the claims.  
For clarity, it is emphasized that a side cut having “an intersection line with the anterior cut surface” is any imaginary/hypothetical line that connects any point on the side cut with any point on the anterior cut surface, as there has been no previously defined intersection line or intersection points that form a line.  This breadth results in an infinite amount of lines that can be interpreted as the intersection line (as any number of points on the cut surface can be connected to any number of points on the anterior cut surface), and there are an infinite amount of ways that one person can draw a line to 
It is emphasized that “the drawing prepared by one of the inventors” (page 15 of applicant’s response) is not part of the specification, as originally filed, and therefore cannot be relied upon to show/describe elements that were not present in the original specification.  Furthermore, even if this is an accurate depiction of applicant’s disclosed invention (which the examiner does not contend) it is unclear 1. Why the intersection line has to be the line “depicted at the bottom” as purported by applicant and 2. Why this line doesn’t lie in a plane? As to the first point, the examiner has explained why the claims are broad enough to encompass any line that intersects these to cut surfaces (and in no way has to be the line defined by applicant).  As to the second point, even curved lines lie in a plane, i.e. just because a line is curved, in no way inherently/implicitly means that it does not lie in a plane. 
Regarding the cited Par 0167 of Weichmann, it is abundantly clear when reading the entire reference and the rejection as a whole, the “rim surface” cited by the examiner is explicitly taught in the previous paragraph (0166).  It is noted that this paragraph (Par 0166) is even cited by the examiner later in the rejection of claim 30, making it abundantly clear that this is the paragraph that teaches the rim surface.  
Regarding applicant’s arguments that Weichmann fails to teach a non-circular oval edge that lies in a plane. This is not considered persuasive, as every edge, i.e. furthest point from the center of the ellipse/oval, implicitly/inherently lies in some plane, in fact there are an infinite amount of planes in which a point can lie.   Furthermore, even if the examiner were to interpret the entire perimeter/circumference of the ellipse/oval as the edge, an oval is a 2-dimensional object which inherently lies in a plane, i.e. an oval can be drawn on a piece of paper (the piece of paper being the plane). Therefore, this is not considered persuasive. 
Regarding applicant’s arguments that Weichmann discloses a specific embodiment in Par 0164 that doesn’t disclose the claimed limitations.  First and most importantly, it’s unclear how it doesn’t teach the claimed limitations.  Specifically, the reference says explicitly that the intersection line does not lie in a plane.  This is seemingly the exact same thing claimed by applicant “wherein the intersection line does not lie in a plane”.  Therefore, it is unclear what the distinction is.  Second, even if this embodiment pointed to by applicant fails to teach the claimed limitations (Which the examiner does not concede), it is abundantly clear that this is an optional embodiment “related to on embodiment when astigmatism is corrected” and is therefore not required.  Therefore, applicant’s arguments related to an optional embodiment that has not been specifically pointed to by the examiner in the rejection are moot. 

This newly added limitation is extremely broad, very confusing and seemingly not supported or enabled by the specification (see 112, 1st and 112, 2nd rejections below).  Therefore, based on this, the examiner maintains the prior art rejection, as it is completely unclear what is meant by this amendment, and at the very least, the breadth 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intersection line”, specifically the intersection line that “does not lie in a plane” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “creating the side cut to have an intersection line with the anterior cut surface wherein intersection line does not lie in a plane” fails the written description requirement.  
First, it is unclear how this limitation is supported, at all, in applicant’s specification.  It’s never shown in the drawings and never clearly discussed in the specification. Based on applicant’s lack of discussion, it’s unclear what this intersection line is even referring to.  The only discussion of “intersect” or “intersection” in the specification is Pars 0107 and 0108 (of applicant’s PGPub), however these mentions of 
Second, even if these two paragraphs that discuss intersection provided support for a very specific intersection line not lying in a very specific plane, the claims are much broader than what is disclosed.  Again, the scope/breadth of the claim language is ANY line that connects ANY point on the anterior cut surface to ANY point on the side cut does not line in ANY single plane.  Seemingly, any two points can be hypothetically connected in a manner such that they don’t lie on any plane (a three-dimensionally curved line that connects two points; even though this seemingly contradicts the definition of a line) or don’t lie on a specific plane (as they would lie on a different plane). So, even if applicant had possession of a very specific line not lying in a very specific plane, the claims are infinitely broad in nature, and therefore applicant has not disclosed a representative number of species to show possession of the genus; See MPEP 2163. 

Claims 30-32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitation of a line not lying on a plane seemingly contradicts the fundamental principles of geometry, i.e. is seemingly impossible.  A line by definition (while usually straight, can be curved) is the connection between two points and is further defined as a 1 dimensional figure/object.  Since, any . 
Applicant’s lack of any description or drawing, explicitly explaining or showing this intersection line and plane, as well as the fact that this concept seemingly contradicts the well-understood fundamentals of geometry, the examiner contends that one of ordinary skill would not know how to create such cuts having an intersection line, as claimed.   Furthermore, based on the breadth of the claims, i.e. the infinite nature of the number of possible “intersection lines” that could hypothetically be created, it would require undue experimentation to perform the method that encompasses the entire scope.  While applicant may intend for the claims to refer to a specific intersection line not lying a specific plane, this is simply not what is claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Again it is reiterated that the claims do not refer to a specific intersection line, and therefore can encompass any line that connects any point on the side cut with any point on the anterior surface cut.  Furthermore, the claims do not refer to a specific plane and therefore this can refer to any plane.  This breadth is seemingly infinite in nature and therefore cannot be definite.   
Furthermore, it is unclear if applicant is intending for “a plane” to refer to all/every plane, i.e. there is no plane that exist in space that can contain the line, or if it is referring to a single/specific plane, i.e. the line can lie in some plane, just not a specific (unnamed) one.  Either way it’s confusing, as the first interpretation is seemingly impossible (a line seemingly has to lie on some plane) and the second interpretation is confusing as to which planes the line can and cannot lie in.  

Based on the numerous 112, 1st and 2nd issues, it is difficult to discern applicant’s intended scope with this limitation.  However, based on the breadth of the claims, as explained above, Weichmann continues to read on the claim language, as there exists some hypothetical/imaginary line that connects the side cut to the anterior surface cut which does not lie in one specific plane, i.e. it lies in another/different plane, or is curved in three-dimensions such that the entire line doesn’t exist in a single plane.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0319428 to Weichmann et al.
[Claims 30-32 and 34-35] Weichmann discloses a method for refractive error correction of an eye by surgery, the refractive error including astigmatism (Abstract; Par 0020; Fig. 8), and the method comprising: applying laser radiation (2; Par 0129) to enclose a volume (18, Fig. 8) in the cornea, the volume being bounded by an anterior cut surface (anterior cut/flap surface 19; Pars 0158-159), a posterior cut surface (posterior cut/lenticule surface 20; Par 0160) and a side cut (rim surface, Par 0166;  dotted vertical lines connecting 19 and 20 in Fig. 8) in the cornea, the method further comprising: creating the posterior cut surface to comprise a non-circular, oval edge (rim surface is elliptical in a top view Par 0166; Furthermore, Fig. 11 shows an elliptical posterior cut path 24), wherein the non-circular, oval edge lies in a plane (the edge of an st and 2nd rejections above, the examiner contends that there exists some hypothetical line that intersects the side cut and the anterior cut surface which does not lie in a plane).
While Weichmann doesn’t explicitly show a 3D representation of the volume in the figures, it is abundantly clear from Par 0166, that the volume is elliptical in a top view, i.e. a posterior cut having an elliptical edge, and a side cut that connects the top edge to the bottom such that it is shaped as a conical frustum (truncated cone).  The examiner has included a representation (see below) of the disclosed shape of the volume for clarity.

    PNG
    media_image1.png
    325
    497
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    325
    497
    media_image1.png
    Greyscale

[Claim 36] Pars 0173 and 0176, as well as Fig. 11, make it clear that the plane of the posterior edge is perpendicular to a principal direction of incidence of laser radiation (Z-axis). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792